Dismissed and Memorandum Opinion filed March 26, 2009







Dismissed
and Memorandum Opinion filed March 26, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-01118-CV
____________
 
RICHARD W. MCINTOSH, Appellant
 
V.
 
JENIFER MCINTOSH, Appellee
 

 
On Appeal from the
312th District Court
Harris County,
Texas
Trial Court Cause
No. 2006-09428
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed July 30, 2008.  On February 5, 2009, this
court ordered the parties to mediation.  On March 20, 2009, the parties filed
joint motion to dismiss the appeal because all issues have been settled.  See
Tex. R. App. P. 42.1.  The motion
is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Yates, Guzman, and Sullivan.